This is a bill of complaint to restrain the respondent as tax collector of the city of Warwick from selling the real estate of the complainant for taxes assessed on June 15, 1929, against the person then owning said real estate. The cause is here on the respondent's appeal from a decree enjoining the sale until the cause is heard on its merits.
On February 20, 1933, the complainant obtained title by mortgagee's deed. On December 20, 1930, respondent made his so-called levy by entering in a record book kept in the record office a statement that he had "made a levy on all real estate in the town of Warwick upon which taxes and assessments for the year 1929 are due and unpaid in order to prepare for the advertisement and sale thereof." Thereafter no move to sell said real estate for taxes was made until the Spring of 1933.
The lien for taxes is imposed by Sec. 3, Chap. 62, G.L. 1923, which is as follows: "All taxes assessed against the owner of any real estate shall constitute a lien on such real estate in any town, for the space of two years after the assessment, and, if such real estate be not aliened, then until the same is collected." See Quimby v. Wood, 19 R.I. 571.
In the opinion of Parker v. MacCue, filed on even date herewith, in which the facts were substantially the same, we held that the lien had expired. This case and the Parker case were heard together. The above opinion is controlling in the case before us.
The appeal is denied and dismissed, the decree appealed from is affirmed and the cause is remanded to the Superior Court for further proceedings in accordance with this opinion.
HAHN, J., dissents.